Citation Nr: 0126602	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from March 1963 to 
May 1964.  She also served on additional periods of active 
duty for training with the United States Marine Corps Reserve 
from 1974 to 1987, to include active duty for training from 
April to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating action, the RO denied the 
veteran's petition to reopen her previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Thereafter, the veteran perfected a timely 
appeal of that denial.  

In August 1997, the Board remanded the veteran's claim to 
afford her the opportunity for a hearing.  Following 
additional action, the matter was returned to the Board for 
appellate consideration.  In August 1999, the Board 
determined, in pertinent part, that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for PTSD had been submitted.  The Board reopened 
this service connection claim and remanded the de novo issue 
to the RO for further evidentiary development.  In December 
2000, the Board remanded the veteran's case to the RO for due 
process purposes.  That action has been completed and the 
case has been returned to the Board for further appellate 
consideration.  

The Board interprets the veteran's statements and evidence, 
including the July 1984 military administrative records as 
raising the issue of service connection for a psychiatric 
disorder other than PTSD.  This matter is referred to the RO 
for appropriate action.

FINDING OF FACT

The veteran's PTSD is not of service origin.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In the present case, by virtue of the Board's August 1999 
remand, the supplemental statement of the case issued in June 
2000, the December 2000 letter discussing the recently 
enacted VCAA, and the supplemental statement of the case 
furnished in March 2001, the veteran and her representative 
were notified of the evidence necessary to substantiate her 
claim for service connection for PTSD.  In addition to 
informing the veteran in the December 2000 letter of the type 
of evidence needed to support her service connection claim in 
light of the recently passed VCAA, the RO also notified her 
of the evidence that had already been procured in support of 
this appeal.  Further, the RO asked the veteran to submit 
additional information, including data regarding any recent 
PTSD treatment as well as more specific detail concerning the 
personal assault that she maintained was the cause of her 
PTSD.  The veteran failed to respond to the RO's request.  

The veteran has not acknowledged any additional sources of 
pertinent medical treatment.  The RO has, thus, made 
reasonable efforts to obtain relevant treatment records 
adequately identified by the veteran.  Consequently, the 
Board concludes that the RO has met its duties under the 
VCAA.

Laws and Regulations

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24),1110, 1131; 38 C.F.R. § 
3.303(a).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

In this regard, the Board notes that, under the pertinent 
criteria in effect prior to March 7, 1997, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1996).  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).  

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 
Vet.App. 91 (1993).  Subsequently, the Court further 
elaborated on its analysis in Zarycki.  Specifically, the 
Court held that the sufficiency of the alleged stressor is a 
medical determination and that, therefore, the adjudicators 
may not render a determination on this point in the absence 
of independent medical evidence.  West v. Brown, 7 Vet.App. 
70 (1994).  

Evidence

The service medical records for active duty reflect no 
complaint or finding relative to a psychiatric disorder or a 
stressor.  The veteran was seen at the dispensary in 
September 1963 and January 1964 for dysfunctional uterine 
bleeding.  The January 1964 evaluation was described as 
normal.  The service personnel records show that the 
veteran's military occupational specialties were those of a 
file clerk, personnel clerk, career planner, motor vehicle 
operator, basic operations communication person, and field 
wireman.  The veteran did not receive an honor or award due 
to combat service.  Her proficiency and conduct ratings were 
all 3.9 and above with ratings of 4.3 and 4.2 recorded in May 
1964.  The veteran was discharged from active duty due to her 
marriage.  

The service medical records for his Reserve duty contain no 
definitive evidence relative to PTSD or any claimed stressor.  
The administrative records show no difficulties with job 
performance until July 1984.  At that time it was remarked 
that she failed to complete a training course due to an 
unsatisfactory performance.   She was also involved in 
several disciplinary problems for failure to be at an 
appointed place and failure to obey a lawful order.  It was 
remarked that when she underwent counseling she sobbed beyond 
comprehension.

The veteran's original application for compensation benefits 
was received in May 1990.  At that time she claimed PTSD, 
1975.

The veteran was referred to a VA mental health clinic for 
neuropsychological testing in January 1989 for multiple 
complaints, especially memory loss.  There was a history of 
rape on active duty times two.  She was evaluated in May 
1989.  The clinical history indicated that she had re-
enlisted in the Marine Corps Reserve in 1975.  She served on 
six months of active duty.  During this time she contracted 
encephalitis and was in a coma for 3 to 4 days.  She reported 
that her memory was getting worse and she said things which 
had nothing to due with what she was talking about.  Test 
results were interpreted as being significant for brain 
disease. 

The veteran received intermittent treatment at VA facilities 
from 1990 to 1992 for several problems, including psychiatric 
complaints.  

A VA neuropsychiatric examination was conducted in July 1990.  
At that time the veteran complained of difficulty controlling 
her temper.  There was a history of encephalitis and many 
somatic complaints.  She had been hospitalized in June 1990 
but left prematurely due to a family problem.  She reported 
that the encephalitis caused mental and physical damage.  She 
reported problems with her memory.  She reported difficulty 
sleeping at night.  When asked about her dreams she became 
visible distressed.  She stated that she dreamed about an 
occasion when she was disciplined for falling asleep on duty.  
She also dreamed of the first occasion she was raped.  As a 
result of the rape she became pregnant and had a miscarriage.  
She stated that sometimes she was too frightened to sleep.  
She reported that these traumatic events sometimes came into 
her mind when she was walking about during the daytime.  
Following the examination the diagnostic impressions organic 
mental disorder not otherwise specified, anxiety disorder not 
otherwise specified with features of PTSD.

The veteran was hospitalized at a VA facility in July 1990.  
At that time she complained of lashing out and screaming at 
everybody for three years.  She reported a history of 
encephalitis in the Marines in the 1970s and had undergone a 
personality change since that time.  She reported that he 
problems also began two years earlier when she saw a movie 
which reminded her two rapes she suffered which she was 
active duty, one occurred in the 1960s and the other rape 
occurred in the 1970s.  She was discharged in August 1990 
with a diagnosis of organic personality disorder, presenile 
dementia, and somatization disorder.  

A VA examination of the back was conducted in November 1992.  
At that time she reported that while on active duty in 1963 
she was raped.  This action resulted in a pregnancy and a 
miscarriage at two months and a great deal of emotional 
problems.  She felt that most of her depressive illness and 
emotional disorders were related to this particular episode.

A May 1993 VA medical record notes a diagnosis of PTSD.  
Subsequent VA treatment reports dated in 1993 include 
impressions of an organic affective disorder.  Received in 
1994 were copies of various articles concerning sexual 
harassment in the military.

From 1994 to 1995, the veteran continued to seek psychiatric 
treatment.  In February 1994, she complained of insomnia.  
The pertinent diagnosis was described as dyssomnia associated 
with psychiatric conditions (PTSD).  A diagnostic impression 
of PTSD was noted on a March 1994 VA medical report.  In June 
1994, the veteran reported that she had PTSD symptoms due to 
a prior rape.  She declined to discuss the rape any further.  
Later in June 1994, the veteran explained that she had date 
rape during service in 1963, that the rape resulted in a 
pregnancy, and that she subsequently suffered a miscarriage.  
She also maintained that in 1990 she had been diagnosed to 
have PTSD.  

The veteran was hospitalized at a VA facility from July 1994 
and August 1994 for depression with suicidal thoughts.  She 
gave a history of chronic pain and multiple somatic 
complaints of unclear etiology.  She reported hostility and 
anxiety concerning a previous rape and other incidents, which 
she refused to disclose.  The discharge diagnoses included 
depression not otherwise specified, a provisional 
undifferentiated somatiform disorder secondary to her 
psychiatric condition, and psychophysiological insomnia, a 
personality disorder, not otherwise specified, with 
histrionic dependent and avoidant traits was also diagnosed 
on Axis II. 

The veteran continued to receive treatment at a VA facility 
from 1994 to 1997 for psychiatric problems.  Impressions 
rendered during this time included PTSD.  In an August 1997 
statement from her representative, then of record, it was 
reported that while on active duty the veteran witnessed a 
tornado in Memphis, witnessed another service man committing 
suicide, and had been raped in 1963 and 1986 by another 
serviceman.

A VA psychological examination was conducted in April 2000.  
At that time, the veteran reported that she had been raped by 
another Marine during service in 1963 and had become 
pregnant.  The veteran stated that, during deployment to 
Hawaii in the early 1980s, she was on a transfer plane and 
was told to jump into the ocean.  She further maintained 
that, in the mid-1980s, two tornadoes hit her base in Memphis 
and that, while stationed at a base in Dallas, Texas, she 
came across two gay men passing out while locked in a sexual 
intercourse position.  The veteran also claimed that she 
witnessed a friend being killed when an F-14 crashed south of 
Dallas.  

The veteran complained of difficulty sleeping, nightmares 
consisting of being raped by a person that she could not see 
and of having to jump out of an airplane, an inconsistent and 
fluctuating appetite, fear of going places by herself due to 
the possibility of being raped, impaired concentration, 
reduced energy level, a sense of guilt, suicidal thoughts, 
irritability, crying spells, feelings of hopelessness and 
worthlessness, and a depressed mood.  The veteran described 
flashbacks triggered by warm climates, avoidant symptoms, 
emotional numbing, hypervigilance, a startle response, a 
sense of a foreshortened future, an inability to get close to 
people, feeling of the need to "dress down" to avoid 
looking attractive, avoidance of many activities previously 
enjoyed, avoidance of crowds and noise, feeling of being 
uncomfortable around people, chronically nervous and worrying 
about every moment of her life, forgetfulness, and losing 
track of time.  

After reviewing the veteran's medical records, the examiner 
noted that they do not reflect a consistent psychiatric 
diagnosis.  A mental status evaluation demonstrated that the 
veteran was casually but appropriately attired, generally 
cooperative, typically quite tense and agitated, highly 
emotional and labile in her presentations, quite 
circumstantial when emotionally aroused, and oriented to 
dates but not the day; that she had a depressed mood, a sad 
and blunted affect expressed within the constricted range, 
fluent and coherent speech (although she was often very 
verbose), a logical thought process, a pervasive sense of 
disorganization in her presentation, the ability to register 
information and to attach, the ability to recall only one of 
three items after a few minutes delay, the ability to write a 
sentence and to follow verbal instructions (but not to copy 
an intersecting pentagon), poor insight, and fair judgment; 
and that she frequently cried during the interview.  The 
veteran denied homicidal ideation but described frequent 
passive death wishes.  The examiner noted that the veteran's 
speech was often obscure, irrelevant, and circumstantial but 
found no evidence of delusions or hallucinations.  

The diagnosis was Axis I, PTSD, a recurrent major depressive 
disorder, and an undifferentiated somatoform disorder by 
history.  The examiner recommended ruling out a cognitive 
disorder not otherwise specified.  The examiner described the 
veteran's current stressors as a medical illness 
(encephalitis), memory of past traumas, social isolation, 
limited support system, and occupational adjustment 
difficulties.  

In May 2000, an examination by a VA psychiatrist was 
conducted.  The examiner indicated that the veteran's claims 
folder had been reviewed, to include the April 2000 report by 
the VA psychologist.  The psychiatrist reported that it 
appeared that the veteran was claiming that she was raped 
during her active service between 1963 and 1964.  

During this service her conduct rating had been consistently 
4 and above.  Her highest conduct rating was in January 1964 
but it did not drop significantly at the time of her 
discharge.  It was lowest when she entered service and at its 
peak when she was discharged.  The psychiatrist reported that 
the veteran's medical records indicated frequent treatment 
for dysmenorrhea but that this disorder existed prior to her 
enlistment in the military.  It was stated that the veteran's 
medical records did not note the veteran's.  The examiner was 
unable to find any evidence in the veteran's chart of the 
stressor of rape.  The examiner stated that it was entirely 
possible that the rape took place at some other time.  
However, between 1963 and 1964 there was no evidence that the 
rape took place. 

In December 2000, the Board remanded the veteran's case to 
the RO for review in conjunction with the VCAA.  The RO in 
December 2000 requested the veteran to furnish specific 
information concerning all reported stressors.  She was 
informed that this information would be used for a thorough 
research of her military records.  .  No response was 
received from the veteran. 

Analysis

The veteran is not contending that her stressors are the 
result of combat.  The Court has held that non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The veteran has also indicated that here 
stressors include two rapes.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
Adjudication Procedural Manual, M21-1, Part III, par. 5.14(c) 
(February 20, 1996), and former Manual M21-1, Part III, par. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." Manual M21-1, Part III, 
par. 5.14(c)(5).  The provisions of subparagraph (8) and 
subparagraph (9) reflected that behavior changes at the time 
of the incident may indicate the occurrence of an inservice 
stressor.  The provisions also note that "secondary" evidence 
may need interpretation by a clinician, especially if it 
involves behavior changes, and evidence that documents such 
behavior changes may require interpretation by a VA 
neuropsychiatric physician. Subparagraph (8) also provides 
examples of behavior changes that may indicate a stressor.  
These are (but are not limited to) a visit to the dispensary 
without a specific diagnosis; sudden request for a change of 
duty assignment; lay statements of depression, but no 
identifiable reason for the depression; and, evidence of 
substance abuse.

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that "sometimes 
more than medical nexus evidence is required to fulfill the 
requirement of credible supporting evidence" and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor." The Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses, other than those 
arising from personal assault.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). in 
38 U.S.C.A. §§ 5107(b). Patton, 12 Vet. App. at 280.

In this regard, the post service medical records contain a 
diagnosis of PTSD.  Concerning her stressors, there appears 
to be some inconsistencies.  When she revceived treatment for 
psychiatric problems in 1990 she reported a rape in the 1960s 
and a second rape in the 1970s.  Her representative in August 
1997 also reported that while on active duty the veteran 
witnessed a tornado in Memphis, witnessed another service man 
committing suicide, and had been raped in 1963 and 1986 by a 
serviceman.  During the VA psychological examination in April 
2000 she made no reference to a second rape or a suicide.  
She added as stressors seeing two gay men passing out while 
locked in a sexual intercourse position, during deployment in 
the early 1980s being told to jump into the ocean, and that 
she witnessed a friend being killed when an F-14 crashed.

In May 2000 a VA psychiatrist examined the reported stressors 
in conjunction with the remaining evidence and determined 
that it appeared she was claiming that she was raped in 1963-
1964.  In this regard, the service medical and personnel 
records for the veteran's active duty reflect no definitive 
medical or administrative evidence indicative of some type of 
traumatic event, specifically the rape and the reported 
miscarriage.  Additionally, the only references concerning 
this assault are the veteran's statements beginning in 1989.  
There is no corroborating evidence of record, such as 
statements from friends, relatives, or fellow service 
persons.  The Board recognizes the personal nature of this 
stressor.  However, without some type of credible evidence, 
other than her own statements, the Board finds that the 
sexual assault which reportedly occurred in 1963-1964 is not 
verified.  

Concerning the remaining stressors initially raised in 1997 
and in April 2000, the veteran has not responded to the RO's 
request for additional information concerning these 
stressors.  The Board finds that without this additional 
information any attempt at verification would be 
unsuccessful.  The Board also notes that the 1986 rape 
reported by the veteran in 1997 occurred subsequent to the 
difficulties the veteran experienced in the Reserve in 1984.  
Accordingly, it is the judgment of the Board that the 
veteran's reported stressors are not verified and, as such, 
there is no basis to support a grant of service connection 
for PTSD.  The Board also finds that the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2001). 


ORDER

Service connection for PTSD is denied.  



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

